Citation Nr: 0511059	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.  The veteran's claims file was 
subsequently transferred to the VA RO located in Huntington, 
West Virginia.

In June 2004, the Board vacated a prior Board decision in 
March 2004 denying service connection for PTSD because the 
veteran had submitted evidence to VA in September 2003 that 
had not been associated with the claims file prior to the 
March 2004 decision.  In June 2004,  the Board also remanded 
the claim for further development. 


FINDING OF FACT

The evidence shows that the veteran currently does not have 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a March 2002 letter, the agency of original 
jurisdiction (AOJ) provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  The AOJ complied with 
the directives of the June 2004 Board remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  As for records pertinent to 
the current claim in the possession of the Federal 
government, past treatment records with the military, service 
personnel records, records from the Commandant of the United 
States Marine Corps, and VA medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As for 
private medical records, the veteran has not identified any 
private treatment for PTSD.  Also, the veteran was afforded 
VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The February 2003 rating decision, the May 2003 Statement of 
the Case (SOC), and the January 2005 supplemental statement 
of the case (SSOC) informed the veteran of the evidence in 
the possession of VA.  As it appears that VA has obtained all 
pertinent evidence, there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(e). 

In the March 2002 VCAA letter, the AOJ informed the veteran 
of the evidence needed to establish entitlement to service 
connection for PTSD.  The AOJ also indicated that he could 
submit any evidence in support of his claim.  In a June 2004 
letter, VA told the veteran to submit any evidence he has 
that pertains to his claim.  In a March 2005 letter, VA told 
the veteran that he should submit any additional evidence to 
the Board.  Put simply, VA told the veteran to submit any 
evidence in his possession that pertains to his claim.  

By the March 2005 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  




II. Factual background

The veteran's service medical records are negative for 
complaints or diagnosis of a psychiatric disorder.  The 
January 1966 report of the pre-induction physical examination 
report notes that the psychiatric examination was normal.  He 
denied having or having had frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, and nervous trouble of any 
sort.  The February 1968 report of the separation examination 
reflects that the psychiatric examination was normal.  

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam with Battery C, 1st 
Battalion, 11th Marines, 1st Marine Division, from August 23, 
1966, to at least April 18, 1967.  He participated in 
Operation Prairie from October 6, 1966, to November 20, 1966.  
He received the Vietnam Service Medal and the Vietnam 
Campaign Medal.

VA medical records reflect that in April 1989 the veteran had 
anxiety.

The veteran underwent a VA psychiatric examination in August 
2002.  He reported having intrusive thoughts of his military 
service in Vietnam a couple of times a month, which were 
triggered by helicopters flying over his prison and by seeing 
Asians or people in uniforms.  He added that he just as often 
had intrusive thoughts of the good times while in Southwest 
Asia, including trips to Bangkok.  He reported that in 
Vietnam he manned outposts, did security patrols, assisted 
with a battery, and took part in a listening post.  He said 
that he saw a fellow soldier killed during his second week in 
Vietnam.  He stated that after that exposure, he developed 
startle response and began wearing his boots while sleeping.  
He said that he began to use alcohol and marijuana to control 
his anxiety.  He reported that after Vietnam, he drank 
heavily to mask his anxiety.  He stated that in prison, he 
had minimal psychiatric symptoms and that he was focused on 
obtaining early parole.

Mental status examination revealed that the veteran had 
occasional Vietnam-related thoughts but that they were just 
as often pleasant as opposed to distressing.  There were no 
suicidal or homicidal ideations, and no psychotic symptoms.  
He had a good appetite, energy, and sleeping, and there was 
no evidence of anhedonia.  

The examiner noted that the veteran reported occasional 
memories of Vietnam, but that these memories did not rise to 
the level of severity to warrant a diagnosis of PTSD.  The 
examiner indicated that there was no current evidence of 
increased arousal and that the memories of Vietnam did not 
cause clinically significant distress or impairment.  The 
Axis I diagnosis was alcohol abuse in remission.

In an August 2003 statement of treatment summary, a VA social 
worker indicated that he was a facilitator of a Vet Center 
PTSD therapy group at the veteran's prison.  The social 
worker stated that he had an initial contact with the veteran 
in April 2001 and that the veteran began attending the group 
sessions in December 2002.  The social worker said that he 
had been observed the veteran weekly since he began attending 
the group.  The social worker indicated that the veteran 
presented in an anxious, quiet, and withdrawn manner with 
depressed mood and that he related a history of feeling 
estranged and changed since his return from Vietnam.  The 
veteran said to the social worker that before active service, 
he was social and outgoing and enjoyed hunting, and that 
after Vietnam, he became a loner and  isolated, and had 
problems with flashbacks, startle response, and alcohol and 
drugs.  He told the social worker that his marriage ended in 
divorce because of an inability to cope with his problems and 
because of his emotional abuse.  

The social worker noted that the veteran participated in many 
combat operations and that during Operation Prairie in 
October and November 1966, he experienced intense feelings of 
terror and helplessness under direct fire from mortars and 
rockets.  The social worker indicated that the veteran 
witnessed the woundings and deaths of fellow Marines.  The 
social worker observed the veteran having emotional distress 
and numbing as he had begun processing those experiences.  
The social worker indicated that in the past, the veteran 
coped by minimizing and avoiding those feelings and that he 
had slowly begun to get in touch with those emotions.  The 
social worker stated that in his clinical judgment, the 
veteran met the Diagnostic and Statistical Manual for Mental 
Disorders (DSM IV) criteria for PTSD.

In September 2003, the veteran submitted command chronologies 
from 1st Battalion, 11th Marines, 1st Marine Division, from 
October to November 1966.  These command chronologies reflect 
that on October 1, 1966, the last two sections of Battery C 
departed to Dong Ha to rejoin the other sections of Battery C 
participating in Operation Prairie under the operational 
control of the 12th Marines and that on November 20, 1966, 
Battery C returned to the Da Nang tactical area of 
responsibility from Operation Prairie and was placed under 
the operational control of the 2nd Battalion, 12th Marines. 

In a June 2004 statement, the VA social worker provided a 
treatment update.  The social worker indicated that he had 
observed the veteran having an increase in the following PTSD 
symptoms - intrusive thoughts, depression, and anxiety, which 
had been exacerbated by the current war in Iraq.  The social 
worker noted that the veteran also reported problems with 
sleep and an increase in stress, related to losing his job as 
a clerk with the Veterans Association due to an internal 
prison investigation.  

The veteran underwent another VA psychiatric examination in 
June 2004.  The examiner reviewed the veteran's claim file 
and specifically noted the August 2003 statement from the VA 
social worker.  The examiner noted that the veteran was not 
taking psychiatric medication and that he had been attending 
PTSD group sessions until they were suspended pending the 
outcome of an investigation.  The veteran reported several 
panic attacks since he entered prison where he felt suddenly 
frightened and felt that he could not catch his breath.  He 
indicated that he had insomnia and that he usually only slept 
six hours a night.  He reported occasional dreams of Vietnam, 
occurring less than once a month, in which he saw a North 
Vietnamese soldier bent over him.  

Mental status examination revealed that the veteran had 
normal motor activity.  There was no evidence of increased 
startle response, acting as if he were suffering a flashback, 
or physiological reactivity to discussion of Vietnam 
experiences.  As for perceptions, there was no evidence of 
flashbacks.  The veteran reported that he was depressed and 
rated his mood as three or four on a scale of one to ten.  
There was no anhedonia or suicidal ideation.  The veteran 
reported chronic insomnia, but it was not severe enough to 
require medication.

The examiner determined that the veteran did not meet the DSM 
IV criteria for PTSD.  The examiner indicated the PTSD 
criterion A was met because the veteran had evidence of being 
exposed to traumatic events in Vietnam that were sufficient 
to cause PTSD and because the veteran reported that his 
response involved fear.  The examiner indicated that criteria 
B, C, and D were not met.  As for criterion B, the examiner 
noted that the veteran did report distressing recollections 
of events in Vietnam in the form of dreams and flashbacks, 
but that these recollections were not persistent or recurrent 
as required by DSM IV.  With regard to criterion C, the 
examiner stated that the veteran reported only one avoidance 
phenomenon (inability to recall some aspects of the original 
trauma) rather than minimum three avoidance phenomena, as 
required by DSM IV.  As to criterion D, the examiner 
indicated that the veteran reported only one arousal 
phenomenon (difficulty sleeping) rather than the required 
minimum two phenomena and that even then, his sleeping 
difficulty was not severe enough to warrant psychiatric 
medication.  The examiner stated that the emotional distress 
and numbing described by the VA social worker were clearly 
not present at the examination, which was consistent with the 
veteran's longitudinal functioning in prison and the lack of 
a need for psychiatric medication.  The examiner noted that 
mood dysphoria and sleep impairment were present, but the 
other criteria for major depression were not.  The Axis I 
diagnosis was alcohol abuse in remission.

III.  Service Connection

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the DSM IV; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App.  
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.

IV.  Analysis

In this case, the record establishes conflicting evidence of 
diagnosis of PTSD and a medical nexus opinion linking such to 
mortar and rocket attacks during Operation Prairie in October 
and November 1966 versus opinions that he does not have PTSD.  
38 C.F.R. § 3.304(f).  The command chronologies submitted by 
the veteran do not establish that Battery C, 1st Battalion, 
11th Marines, 1st Marine Division, was subject to mortar and 
rocket attacks during Operation Prairie in October and 
November 1966.  However, even if the Board accepts that this 
particular stressor occurred, the question remains whether 
the veteran currently has PTSD.

The VA social worker diagnosed PTSD.  However, the social 
worker did not indicate how many elements of each criterion 
the veteran had.  In the report of the August 2002 VA 
examination, the psychiatrist noted that while the veteran 
had occasional memories of Vietnam, there was no evidence of 
avoidance or increased arousal and that the memories did not 
cause clinically significant distress or impairment.  

Additionally, the VA psychiatrist in the report of the June 
2004 examination addressed the number of elements of each 
criterion that the veteran had.  Like the social worker, the 
psychiatrist accepted that the veteran was exposed to 
traumatic events in Vietnam that were sufficient to cause 
PTSD and that his response to those events involved fear.  As 
for criterion B (reexperiening the traumatic event), the 
psychiatrist found that the veteran had distressing 
recollections of events in Vietnam in the form of dreams and 
flashbacks, but that these recollections were not persistent 
or recurrent.  With regard to criterion C (persistent 
avoidance of stimuli associated with the trauma and numbing 
of general responsiveness), the psychiatrist stated that the 
veteran reported only one avoidance phenomenon (inability to 
recall some aspects of the original trauma) rather than 
minimum three avoidance phenomena to meet criterion C.  As to 
criterion D (persistent symptoms of increased arousal), the 
psychiatrist indicated that the veteran reported only one 
arousal phenomenon (difficulty sleeping) rather than the 
required minimum two phenomena and that even then, his 
sleeping difficulty was not severe enough to warrant 
psychiatric medication.  The examiner stated that the 
emotional distress and numbing described by the VA social 
worker were clearly not present at the examination, which was 
consistent with the veteran's longitudinal functioning in 
prison and the lack of a need for psychiatric medication.

In short, the Board places greater weight on the medical 
evidence showing no diagnosis of PTSD than on the medical 
evidence showing a diagnosis of PTSD because the medical 
evidence showing no diagnosis is more thorough in providing 
bases for its conclusion.  Ultimately the Board has the 
obligation to assess the weight of the evidence.  There is a 
clear conflict in the record.  This Veterans Law Judge has 
reviewed and considered each piece of evidence and concludes 
that the medical evidence from the VA psychiatrist showing no 
current diagnosis of PTSD is more probative than the medical 
evidence from the VA social worker showing a diagnosis of 
PTSD.  The opinion of the social worker is lacking in detail 
and is far less persuasive than the two medical opinions from 
medical professionals.  Cumulatively, the evidence 
establishes that the veteran currently does not have PTSD.

The law provides that service connection is granted for a 
disability to due to disease or injury in service.  Whether 
the theory of entitlement is direct service connection or 
presumptive service connection, the law requires the 
existence of disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   As the evidence shows that the veteran does not 
currently have PTSD, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


